Porter, J.
delivered the opinion of the court. The defendant has appealed, and assigns as errors, appearing on the face of the record, matters which could have been cured by evidence legally introduced on the trial, without his consent. The presumption is they were introduced, and this is so clearly the case that the appellant must be considered to have taken the appeal for the sole purpose of delay.
It is therefore ordered, adjudged anti decreed, that the judgment of the district court be affirmed, with costs and damages at ten per centum, on said judgment, for the delay.